                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PAULA ZELESNIK,                                                   Case No. 1:19-cv-978

       Plaintiff,
                                                                  Black, J.
               v.                                                 Bowman, M.J.

SUMMIT BEHAVIORAL HEALTHCARE, et. al.,

       Defendants.

                           REPORT AND RECOMMENDATION

       Plaintiff, a resident of Cincinnati, Ohio brings this action against thirteen identified

Defendants. By separate Order issued this date, Plaintiff has been granted leave to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before the Court

for a sua sponte review of Plaintiff=s complaint to determine whether the complaint, or any

portion of it, should be dismissed because it is frivolous, malicious, fails to state a claim

upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §1915(e)(2)(B).

       I.      Analysis

       In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or repetitive

lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To prevent such abusive litigation, Congress has authorized

federal courts to dismiss an in forma pauperis complaint if they are satisfied that the action

is frivolous or malicious. Id.; see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be



                                               1
dismissed as frivolous when the plaintiff cannot make any claim with a rational or arguable

basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v.

Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An action has no arguable legal basis

when the defendant is immune from suit or when plaintiff claims a violation of a legal

interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable

factual basis when the allegations are delusional or rise to the level of the irrational or

“wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need

not accept as true factual allegations that are Afantastic or delusional@ in reviewing a

complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting

Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. § 1915 (e)(2)(B)(ii). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same

token, however, the complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Hill, 630 F.3d at 470-71 (“dismissal standard articulated in Iqbal and Twombly governs

dismissals for failure to state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept



                                              2
all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557. The complaint

must “give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Erickson, 551 U.S. at 93 (citations omitted).

        Prior to filing this case, between March 29, 2017 and October 17, 2018, Plaintiff

filed a dozen lawsuits in this Court.1 Virtually all of those cases have been dismissed as

frivolous on initial screening, based upon Plaintiff’s failure to state any claim under 28

U.S.C. § 1915(e)(2)(B).2 Repeatedly, the undersigned has found Plaintiff’s allegations to

be “illogical and incomprehensible.” (See, e.g., Doc. 6 at 3 in Case No. 1:18-cv-433; Case

No. 1:17-cv-209, Doc. 4 at 3; Case No. 1:17-cv-211, Doc. 7 at 3; Case No. 1:17-cv-505,

Doc. 4 at 3). U.S. Magistrate Judge LItkovitz has similarly found Plaintiff’s complaints to

be “rambling, difficult to decipher, and border[] on the delusional,” with “no factual content

or context from which the Court may reasonably infer that the defendants violated the



1 See, e.g., Case No. 1:17-cv-209-TSB-SKB; Case No. 1:17-cv-210-TSB-KLL; Case No. 1:17-cv-211-SJD-
SKB; Case No. 1:18-cv-433-TSB-SKB; Case No. 1:18-cv-584-TSB-KLL; Case No. 1:18-cv-685-SJD-KLL;
Case No. 2:18-cv-1101-MHW-EPD; Case No. 2:18-cv-1225-GCS-EPD; Case No. 2: 18-cv-1251-JLG-CMV;
Case No. 1:17-cv-505-MRB-SKB; Case No. 1:17-cv-710-SJD-KLL; Case No. 1:18-cv-478-TSB-SKB.
2 The sole exceptions are Case No. 2:18-cv-1101, which was transferred through an intradistrict transfer to

Cincinnati and re-filed as 1:18-cv-685 before being dismissed as frivolous, and Case No. 1:18-cv-584,
which was dismissed prior to screening based upon Plaintiff’s failure to comply with a Court order directing
her to either file an application to proceed in forma pauperis or the requisite filing fee.

                                                     3
plaintiff’s rights.” (Case No. 1:17-cv-710, Doc. 4 at 3; Case No. 1:17-cv-210, Doc. 7 at

3).

       Plaintiff’s current complaint contains similar illogical, incomprehensible, and

apparently delusional allegations. Plaintiff appears to believe that she has been illegally

held by the probate court against her will at the Summit Behavioral Health and refers to

being “declared incompetent immediately and without cause by Judge Burch, John

Rengering and Michael Welsh….”). However, she also includes multiple allegations that

appear only tangentially related to being declared incompetent, are difficult to follow, and

are devoid of descriptions of how various defendants may be involved. (See, e.g., Doc.

1-1 at 5, alleging that the Plaintiff “was not allowed to go to AA meetings. I’ve been sober

26 years and in Al-Anon 36 years….”),. Plaintiff does not identify a jurisdictional basis for

her claim(s), but indicates that she is seeking “financial recompense of $15000,000,000

from each organization + state listed,” as well as “all the protection orders that Judge

Bachman through out the windows in 2016-2019… before he was fired,” and for “all

Judges + lawyers listed to be disbarred* immediately and permanently.” (Doc. 1-1 at 4).

       Plaintiff’s current complaint once again fails to state a claim upon which relief may

be granted and should be dismissed under 28 U.S.C. §1915(e)(2)(B). To the extent that

Plaintiff seeks to proceed against a state court judge or a prosecutor, those individuals

are entitled to absolute immunity. Likewise, this Court has repeatedly explained to

Plaintiff in her prior cases that she cannot collect monetary damages from a state official

or from a state agency because such damages generally are barred by the Eleventh

Amendment. Based on the strain on judicial resources caused by Plaintiff’s persistence

in filing legally frivolous cases that fail to state any federal claim, in Case No. 1:18-cv-478,



                                               4
the undersigned wrote:

       [C]onsidering that this is Plaintiff’s seventh frivolous case filed in this Court
       found to be subject to summary dismissal on initial screening, it is
       appropriate to put Plaintiff on notice and to warn her that she will be subject
       to sanctions if she continues to file such frivolous lawsuits with this Court,
       which sanctions will include, but not be limited to, a pre-filing restriction that
       would prohibit her from filing any additional complaints without leave of
       Court. See Baldwin v. KeyCorp Bd. of Directors, 2014 WL 2695502, at *1
       (S.D.Ohio 2014).

(Doc. 4, Report and Recommendation filed July 20, 2018). U.S. District Judge Black

adopted that recommendation, and on November 21, 2018, explicitly warned Plaintiff “that

she will be subject to sanctions if she continues to file frivolous lawsuits with this Court.

Sanctions may include, but are not limited to, a pre-filing restriction that would prohibit her

from filing any additional complaints without leave of Court.” (Doc. 6).

       The above-captioned case represents Plaintiff’s thirteenth lawsuit filed in this

Court. Ten prior lawsuits were dismissed on initial screening for failure to state any claim,

while two others were dismissed on initial review prior to screening. Consistent with the

warning provided to Plaintiff in Case No. 1:18-cv-478, a pre-filing restriction is appropriate

at this time.

       In the instant case, and in multiple other cases filed by Plaintiff on a pro se basis,

Plaintiff provides a return address that reads: “c/o Attorney William D. Bell.” It remains

unclear whether Plaintiff has any regular contact with Attorney Bell or with any other

attorney. However, a pre-filing restriction that includes review by a licensed attorney is

recommended.

       III. Conclusion and Recommendations

       Accordingly, it is RECOMMENDED that this action be DISMISSED with

PREJUDICE for failure to state a claim for relief. It is further RECOMMENDED that the

                                               5
Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of

any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny Plaintiff leave to appeal in forma pauperis. Finally, given that Plaintiff

has now filed more than ten lawsuits that have been dismissed on initial screening for

failure to state any claim, it is RECOMMENDED that the Court deem Plaintiff

a vexatious litigator and enjoin her from filing any new actions without submitting a

certification from an attorney who is licensed to practice in this Court or the State of Ohio,

stating that there is a good faith basis for the claims Plaintiff seeks to assert.



                                                           s/ Stephanie K. Bowman
                                                          Stephanie K. Bowman
                                                          United States Magistrate Judge




                                              6
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

PAULA ZELESNIK,                                              Case No. 1:19-cv-978

      Plaintiff,
                                                             Black, J.
              v.                                             Bowman, M.J.

SUMMIT BEHAVIORAL HEALTHCARE, et. al.,

      Defendants.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           7
